UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5010



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MICHAEL ANTONIO WOMACK,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cr-00104-JAB)


Submitted:   June 13, 2008                    Decided:   July 7, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, David P. Folmar, Jr., Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Antonio Womack appeals his convictions after

pleading guilty to possession of a firearm by a convicted felon, in

violation   of   18    U.S.C.   §§   922(g)(1),   924(a)(2)   (2000),   and

possession with intent to distribute cocaine base, in violation of

21 U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1999 & Supp. 2008).             On

appeal, Womack contends the district court erred in denying his

motion to suppress, as he claims that his arrest warrant was not

supported by evidence sufficient to establish probable cause.*

Womack contends the sources relied on by the police were “members

of the criminal community” who were merely seeking leniency from

the authorities in return for their information.          Womack further

asserts that the statements provided by the sources were vague in

content and involved hearsay rather than first-person observations.

After thoroughly reviewing the record, we conclude the district

court did not err in denying Womack’s motion to suppress.

            Legal conclusions underlying the denial of a motion to

suppress are reviewed de novo, while factual findings are reviewed

for clear error.      United States v. Moreland, 437 F.3d 424, 429 (4th

Cir. 2006). The evidence is construed “in the light most favorable


     *
      The district court also denied a second motion to suppress in
which Womack contended that his post-arrest statements were made to
police in violation of his rights under Miranda v. Arizona, 384
U.S. 436 (1966). However, Womack did not raise this claim in his
appellate brief; accordingly, review of this matter has been
waived. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).

                                     - 2 -
to the prevailing party below.”          United States v. Kimbrough, 477

F.3d 144, 147 (4th Cir.), cert. denied, 128 S. Ct. 154 (2007).               In

order to establish probable cause adequate to obtain issuance of an

arrest warrant, an officer is only required to present enough

evidence “‘to warrant a man of reasonable caution in the belief

that’ an offense has been or is being committed.”          Wilkes v. Young,

28 F.3d 1362, 1365 (4th Cir. 1994) (quoting Brinegar v. United

States, 338 U.S. 160, 175-76 (1949)).          A reviewing court must look

at the “totality of the circumstances” in determining whether there

was   probable    cause,   examining    both   the   veracity   and   base   of

knowledge    of    those    sources     supplying    hearsay    information.

Illinois v. Gates, 462 U.S. 213, 238 (1983).               On review by an

appellate court, a magistrate judge’s finding of probable cause is

entitled to “great deference.” United States v. Grossman, 400 F.3d

212, 217 (4th Cir. 2005).

            Womack notes that Detective Antoine Hinson, who testified

before the magistrate judge in support of the arrest warrant, had

no knowledge regarding the reliability of his three sources.

Regardless, the statements provided by these individuals were

consistent with one another and were further corroborated by the

evidence collected in the case.          See Gates, 462 U.S. at 234; see

also United States v. Hodge, 354 F.3d 305, 309 (4th Cir. 2004)

(corroboration of informant’s hearsay is “important factor” in

determining probable cause).          All three of the sources provided


                                      - 3 -
similar   accounts    of   Womack’s     role   in   the   murder   of   Antonio

Stimpson, as Dontae Doggett had spoken to each of the sources

individually about the shooting and admitted that both he and

Womack were the triggermen.           Furthermore, one of the sources

confirmed the validity of his statements by correctly identifying

Womack and Doggett in a photo lineup and by handing over an

audiotape of Doggett speaking about his and Womack’s roles in the

murder.   See Gates, 462 U.S. at 233 (doubts regarding informant’s

motives can be overcome by other indicia of reliability).

           The statements provided to Detective Hinson by the three

sources were further corroborated by the evidence already collected

in this case.   One source indicated that Doggett had access to a 9

millimeter handgun and a .45 caliber pistol, while Doggett admitted

to another source that he and Womack had used a 9 millimeter

handgun and a .45 caliber pistol during the shooting.                      These

statements are consistent with the 9 millimeter and .45 caliber

shell casings police found near Stimpson’s vehicle.

           While     the   magistrate    judge      was   not   provided   with

information regarding prior suspects or conflicting information

given by one of the eyewitnesses, mere omission of information does

not negate a finding of probable cause.               Womack has failed to

demonstrate that Detective Hinson omitted “‘material facts with the

intent to make, or with reckless disregard of whether they thereby

made, the affidavit misleading.’”              Miller v. Prince George’s


                                   - 4 -
County, 475 F.3d 621, 627 (4th Cir.) (quoting United States v.

Colkley, 899 F.2d 297, 300 (4th Cir. 1990)), cert. denied, 128 S.

Ct. 109 (2007).   Therefore, Womack’s claim that his arrest warrant

was not supported by sufficient evidence to demonstrate probable

cause is meritless.

          Accordingly, we affirm Womack’s convictions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                               - 5 -